DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 61-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bora et al. “Bora” US 2013/0234598 in view of Brown et al. “Brown” US 2015/0356289.

Regarding claims 61 and 76, Bora teaches a method and an electric control device comprising (Figure 1): a real time clock circuit (Figure 1 110); a wireless transceiver circuit (Figure 1 112); an antenna communicably coupled to the wireless transceiver circuit (Figure 1 114) a light emitting diode (LED) current control circuit (Figure 1 120); and 
a controller/processor (Figure 1 106) communicably coupled to the real time clock circuit, the wireless transceiver circuit and the LED control circuit, wherein the controller/processor controls the LED current control circuit to produce a light having a specified color, a specified intensity or both (Paragraphs 82 and 97 teach adjusting the color and intensity).
While Bora teaches the use of Bluetooth (Paragraph 53), Bora does not expressly disclose that the Bluetooth signaling broadcasts an ID number of the device.  Brown, however, teaches a device can broadcast a secure ID (Mac, device ID, etc.) using Bluetooth; Paragraph 33.  Thus, one can see when using Bluetooth transmissions, the signaling is broadcast which includes the devices own ID.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Bora to include broadcasting an identification number as taught by Brown.
	One would be motivated to make the modification such that other devices in the network can identify and verify a device as taught by Brown; Paragraph 33. 

Regarding claim 62, Bora teaches one or more LEDs connected to the LED current control circuit (Figure 1 122a and 122b); and
The controller/processor provides an on/off signal having a cycle time such that the LEDs produce the light having a specified color or intensity based on how long each LED is turned on or off during the cycle time (the processor/controller sends signals which provides an on/off timing based on a cycle time for providing a particular color / intensity; Paragraphs 82 and 97).

Regarding claims 63 and 81, Bora teaches the one or more LEDs include two or more LEDs that are not turned ON at the same time (Paragraph 97).

Regarding claims 64 and 82, Bora teaches the LED current control comprises a PWM driver, switching or mux circuit or one or more LED control units (Paragraph 81).

Regarding claims 65 and 83, Bora teaches a battery connected to the real time clock circuit (Paragraph 91).

Regarding claims 66 and 84, Bora teaches a hard-reset circuit coupled to the controller/processer (Figure 1 116).

Regarding claim 67, Bora teaches executing one or more programs (Paragraphs 79 and 189 teaches a wireless device sending commands).

Regarding claims 68 and 78, Bora teaches the one or more programs include scheduling, automation, default, user created, quick setup, soft reset, hard rest, or combination (Paragraph 189 teaches a software application is used to manage, automate, and program the lights by the user).

Regarding claims 69 and 85, Bora teaches a user device sending/receiving commands to the controller/processor (Paragraph 79 teaches a wireless device sending commands).

Regarding claims 70, 77, and 86 Bora teaches the commands are selected, created, modified or sent using a user interface on the user device (a user interface is used to control the lights; Paragraph 75.  Further paragraph 189 teaches a user interface to receive user’s commands).

Regarding claims 71 and 87, Bora teaches a sensor coupled to the controller/processor (Figure 1 118); and
the sensor is a light sensor (Figure 1 118 is an ambient light sensor).

Regarding claims 72 and 79, Bora teaches the controller/processor updates or monitors the RTC (Paragraph 258 teaches the processor monitoring the RTC.  Figure 1 shows the controller and RTC coupled directly together thus some form of monitoring would take place for communication).

Regarding claims 73 and 88, Bora teaches a connection to an AC or DC power source coupled to the RTC, transceiver, control circuit and processor (100, 102, 104 of Figure 1 are the power connections, see Paragraph 83).

Regarding claims 74 and 89, Bora teaches the device operating in a mesh network; Paragraphs 77, 79, and 160).

Regarding claims 75 and 90, Bora teaches the broadcast signal includes a command (Paragraph 79 teaches a wireless device sending commands).
While Bora teaches the use of Bluetooth (Paragraph 53), Bora does not expressly disclose that the Bluetooth signaling broadcasts information.  Brown, however, teaches a device can broadcast a secure ID (Mac, device ID, etc.) using Bluetooth; Paragraph 33.  Thus, one can see when using Bluetooth transmissions, the signaling is broadcast.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Bora to include broadcasting an identification number as taught by Brown.
	One would be motivated to make the modification such that other devices in the network can identify and verify a device as taught by Brown; Paragraph 33. 
Regarding claim 80, Bora teaches a light emitting diode (LED) current control circuit coupled to the processor/controller (Figure 1 120);
one or more LEDs connected to the LED current control circuit (Figure 1 122a and 122b); and
The controller/processor provides an on/off signal having a cycle time such that the LEDs produce the light having a specified color or intensity based on how long each LED is turned on or off during the cycle time (the processor/controller sends signals which provides an on/off timing based on a cycle time for providing a particular color / intensity; Paragraphs 82 and 97).

Response to Arguments
Applicant’s arguments with respect to claim(s) 61-90 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419